SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 March 19, 2013 Commission File Number 000-29884 R.V.B. HOLDINGS LTD. (Translation of registrant's name into English) 21 Haarba'a Street, Tel-Aviv, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. YesoNox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-N/A 1. Attached hereto are the audited consolidated financial statements of R.V.B. Holdings Ltd. as of and for the year ended December 31, 2012. 2. On March 18, 2013, the board of directors of RVB resolved to appoint Mr. Giora Gutman to serve as the chief executive officer of RVB and its subsidiary, E.E.R. Environmental Energy Resources (Israel) Ltd. Giora Gutman previously served as the CEO and founder of Mekorot Development and Enterprises Ltd., a subsidiary of Israel National Water Company, a water and sewage technology and infrastructure company. He also previously served as CEO of Baran Engineering and Projects Ltd., a global provider of engineering, technology and construction solutions. Prior to his work with Baran Group Ltd., Mr. Gutman was the CEO and plant manager at Haifa Chemicals South Ltd., a global leading supplier of potassium nitrate for agriculture and industry. Mr. Gutman has a degree in mechanical engineering from Ben Gurion University. The compensation terms of Mr. Gutman are subject to the approval of the Company's shareholders per the requirements of the Israeli Companies Law of 1999. 3. In addition, on March 18, 2013, the board of directors of R.V.B. Holdings Ltd. ("RVB" or the “Company”), following the approval of its compensation and audit committees, approved, in accordance with the Israeli Companies Regulations (Relieves for Transactions with Interested Parties) of 2000 (the "Regulations"), the compensation terms of Mr. Yair Fudim, the chairman of the board of directors of RVB and Mr. Moti Menashe, a member of the board of directors of RVB, as follows: Mr. Fudim and Mr. Menashe shall be entitled to compensation equal to the "Maximum Amount" under the Companies Regulations (Rules Regarding the Compensation and Expenses of External Directors), 2000 for companies similarly classified based on their shareholding equity (the "Compensation Terms"), which is the currently paid compensation to other members of the board of directors of RVB The Company’s compensation and audit committees and board of directors determined that the Compensation Terms complies with the terms of Section 1A of the Regulations. Under Section 1C of the Regulations, each shareholder that holds at least 1% of the Company's issued share capital or voting rights is entitled to object to the approval of the Compensation Terms pursuant to Section 1A; provided, however, that such objection has been submitted to the Company within 14 days as of the date of this announcement. If such objection is received by the Company within such 14 day period, the Compensation Terms will require shareholders’ approval pursuant to Section 273 of the Israeli Companies Law of 1999. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. R.V.B. HOLDINGS LTD. (Registrant) By: /s/ Ofer Naveh Name: Ofer Naveh Title: Chief Financial Officer Date: March 19, 2013 R.V.B. HOLDINGS LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDED DECEMBER 31, 2012 R.V.B. HOLDINGS LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDED DECEMBER 31, 2012 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM F-2 CONSOLIDATED FINANCIAL STATEMENTS Consolidated statements of financial position F-3 Consolidated statements of comprehensive income F-4 Consolidated statements of changes in equity F-5 - F-7 Consolidated statements of cash flows F-8 - F-9 Notes to consolidated financial statements F-10 - F-43 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of directors and Shareholders of R.V.B. HOLDINGS LTD. We have audited the accompanying consolidated statements of financial position of R.V.B. Holdings Ltd. and its subsidiary (hereafter - "the group") as of December 31,2012 and 2011 and the related consolidated statements of comprehensive income, changes in equity and cash flows for each of the three years in the period ended December 31, 2012. These consolidated financial statements are the responsibility of the Group's management and Board of Directors.Our responsibility is to express anopinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Group is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Group's internal control over financial reporting. Accordingly, we express no such opinion. Anaudit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial positionof the Group as of December31,2012 and 2011 and the results of its operations, changes in equity and cash flowsfor each of the three years in the period ended December 31, 2012, in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standard Board. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1d to the financial statements, the Company has incurred recurring losses and negative cash flows from operations that raise substantial doubt about its ability to continue as a going concern. Management's plans concerning these matters are also described in Note 1d. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Brightman Almagor Zohar & Co. Brightman Almagor Zohar & Co. Certified Public Accountants (Isr.) A member firm of Deloitte ToucheTohmatsu Limited Tel Aviv, March 13, 2013. F - 2 R.V.B. HOLDINGS LTD. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION As of December 31 Note $ in thousand Assets Current assets Cash and cash equivalents 5 Accounts receivable 6 Total current assets Non-current assets Restricted bank deposit 14a(1) - Fixed assets, net 8 Intangible assets, net 9 Total non-current assets Total assets Liabilities and equity Current liabilities Loans from banks and others 11 - Accounts payable and accruals 10 Total current liabilities Non-current liabilities Loans from banks 11 - Options at fair value through profit and loss 7c(3) - Liability to the Office of the Chief Scientist 14b Liability in respect of dismantling and vacating fixed assets 2h Total non-current liabilities Equity attributable to owners of the Company 15 Non-controlling interests Total equity Total liabilities and equity Yitzhak Apeloig Director Ofer Naveh CFO Approval date of the financial statements: March 13, 2013. The accompanying notes are an integral part of the consolidated financial statements. F - 3 R.V.B. HOLDINGS LTD. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the year ended December 31 Note $ in thousand Revenues 14a (9) 62 63 - Expenses Operating expenses and facility maintenance 17 Marketing expenses 18 Administrative and general expenses 19 Other expenses - - 98 Total expenses Loss from ordinary activities ) ) ) Financing income 20 54 17 Financing expenses 20 ) ) ) Total financing expenses, net ) ) Loss for the year ) ) ) Total comprehensive loss for the period ) ) ) Loss and total comprehensive loss attributable to: Owners of the Company ) ) ) Non-controlling interests ) ) - ) ) ) Loss per share (in $) Basic and diluted loss per share 16 ) ) ) The accompanying notes are an integral part of the consolidated financial statements. F - 4 R.V.B. HOLDINGS LTD. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the year ended December 31, 2012 Share capital Premium on shares Capital reserve in respect of share-based payments Accumulated losses Attributable to owners of the Company Non-controlling interests Total $ in thousand Balance as of January 1, 2012 - ) Changes during 2012 Share-based payment - - 64 - 64 - 64 Issue of ordinary shares ) - Change in non-controlling interests in respect of change in holding in a subsidiary - ) - - ) - ) 64 - ) 64 Loss for the year - - - ) Total comprehensive loss for the year - - - ) Balance as of December 31, 2012 64 ) The accompanying notes are an integral part of the consolidated financial statements. F - 5 R.V.B. HOLDINGS LTD. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the year ended December 31, 2011 Share capital Premium on shares Receipts on account of options Capital reserve from transactions with shareholders Capital reserve in respect of share-based payments and equity component of convertible loans Accumulated losses Attributable to owners of the Company Non-controlling interests Total $ in thousand Balance as of January 1, 2011 ) - Changes during 2011 Share-based payment - Termination of employee options - - - ) - Equity component of convertible loans - Conversion of shareholder's debts - ) ) - - Issuance of ordinary shares – EER Transaction ) ) - ) - Change in non-controlling interests in respect of change in holding in a subsidiary - ) - ) 81 - ) - Loss for the year - ) Total comprehensive loss for the year - ) Balance as of December 31, 2011 - - - ) The accompanying notes are an integral part of the consolidated financial statements. F - 6 R.V.B. HOLDINGS LTD. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (continued) For the year ended December 31, 2010 Share capital Premium on shares Receipts on account of options Capital reserve from transactions with shareholders Capital reserve in respect of share-based payments and equity component of convertible loans Accumulated losses Total $ in thousand Balance as of January 1, 2010 12 - ) Changes during 2010 Distribution of bonus shares ) - Issuance of shares - - - Share-based payment - Equity component of convertible loans - - - 16 - Share-based paymnt in respect of guarantees received from shareholders - 10 - 10 ) - - Loss for the year - ) ) Total comprehensive loss for the year - ) ) Balance as of December 31, 2010 ) The accompanying notes are an integral part of the consolidated financial statements. F - 7 R.V.B. HOLDINGS LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS For the year ended on December 31 $ in thousand Cash flows from operating activity Loss for the year ) ) ) Adjustments required to present cash flows from operating activity (Appendix A) Net cash used in operating activity (*) Cash flows from investment activity Increase in restricted bank deposit ) - - Investment in fixed assets ) (2
